Citation Nr: 1637342	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-38 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1959 to May 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

Most recently, in a July 2015 decision, the Board denied service connection for a left shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a July 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanded the matter to the Board for actions consistent with the terms of the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the July 2016 Joint Motion, the parties agreed that a remand was warranted because the Board did not provide an adequate statement of reasons or bases for its determinations since it did not address whether there was substantial compliance with the Board's September 2014 remand.  Specifically, that there appears to be an issue with adequacy of a March VA medical examination and opinion. The parties found that the negative opinion was based on an incorrect finding that the medical records were silent as to complaints of the left shoulder from 1988 to 1990, and did not address the documented left shoulder pain recorded during those years.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination and opinion so as to provide a whole record upon which a full and fair adjudication can be made.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, schedule Veteran for a VA examination by a medical examiner with the appropriate expertise, who has not previously examined the Veteran, to address the etiology of any left shoulder disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The VA examiner should provide the following information:

(a)  Diagnose all current left shoulder disabilities.

(b)  For each diagnosed left shoulder disability, provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability) had its clinical onset during active service or is related to any incident of service.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran, and others, as to the onset and continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must also discuss the findings in service medical records, to specifically include the November 1961 record showing that the Veteran was treated for a painful left shoulder.  The examiner must also discuss treatment for a painful left shoulder found in the post-service medical records, to specifically include an October 1990 handwritten, physical therapy note; a February 1989 handwritten note of bilateral shoulder pain for greater than 5 years and tenderness on examination; May and June 1989 medical records diagnosing bilateral shoulder pain on discharge; and June and November 1989 handwritten progress notes showing bilateral shoulder pain.  The examiner must reconcile the opinions provided with the March 2015 and February 2012 VA medical opinions and April 2012 addendum opinion.

3.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

